 1
 2
 3                                                                    CLOSED
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   VECRON EXIM LTD.                )             Case No. 2:17-cv-02944-CAS-RAOx
                                     )
12                        Plaintiff, )             [PROPOSED] JUDGMENT
                                     )
13        v.                         )
                                     )
14   CLINTON LEE STOKES, III         )
                                     )
15                        Defendant. )
                                     )
16   ______________________________ )
17                After considering of the papers in support and in opposition to Defendant
18   Clinton Lee Stokes Motion for Summary Judgment and the oral argument of counsel,
19                NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED
20   THAT plaintiff Vecron Exim Ltd. take nothing by its complaint and that judgment be
21   entered in favor of defendant Clinton Lee Stokes, III. Further, Clinton Lee Stokes, III
22   shall recover costs, including attorney’s fees in the amount of $0.00.
23
24   Dated: April 24, 2019                         _________________________________
                                                   Christina A. Snyder
25                                                 United States District Judge
26
27
28

                                              1
                                    [PROPOSED]1 JUDGMENT
